The State of TexasAppellee/s




                                  Fourth Court of Appeals
                                          San Antonio, Texas
                                                 February 14, 2014

                                               No. 04-14-00094-CR

                                               Joshua Joel LALUZ,
                                                    Appellant

                                                          v.

                                           THE STATE OF TEXAS,
                                                 Appellee

                        From the 226th Judicial District Court, Bexar County, Texas
                                     Trial Court No. 2013CR1397A
                                 Honorable Sid L. Harle, Judge Presiding

                                                   O R D E R

        Appellant entered into a plea bargain with the State, pursuant to which appellant pleaded
guilty to the offense of human trafficking of a person under the age of eighteen for the purpose of
prostitution. As part of his plea bargain, appellant signed a separate “Waiver of Appeal” that states:

         I understand that upon my plea of guilty or nolo contendere, where the punishment
         does not exceed that recommended by the prosecutor and agreed to by me, my right
         to appeal will be limited to only: (1) those matters that were raised by written motion
         filed and ruled on before trial, or (2) other matters on which the trial court gives me
         permission to appeal. I understand that I have this limited right to appeal. However,
         as part of my plea bargain agreement in this case, I knowingly and voluntarily waive
         my right to appeal under (1) and (2) in exchange for the prosecutor’s
         recommendation, provided that the punishment assessed by the court does not exceed
         our agreement.

         The trial court imposed sentence in accordance with the agreement and signed a certificate
stating this “is a plea-bargain case, and the defendant has NO right of appeal” and “the defendant has
waived the right of appeal.” See TEX. R. APP. P. 25.2(a)(2). Appellant filed a pro se notice of
appeal.1 The clerk’s record, which includes the trial court’s rule 25.2(a)(2) certification and a written
plea bargain agreement, has been filed. See TEX. R. APP. P. 25.2(d). This court must dismiss an
appeal “if a certification that shows the defendant has the right of appeal has not been made part of
the record.” Id.

1
  The notice of appeal was due January 2, 2014, but was not filed until January 6, 2014. However, the notice was
filed within the fifteen-day deadline for filing a motion for extension of time to file a notice of appeal. Moreover, it
is likely the pro se notice was mailed.
         The clerk’s record establishes the punishment assessed by the court does not exceed the
punishment recommended by the prosecutor and agreed to by the defendant. Ordinarily, “[i]n a plea
bargain case . . . a defendant may appeal only: (A) those matters that were raised by written motion
filed and ruled on before trial, or (B) after getting the trial court’s permission to appeal.” TEX. R. APP.
P. 25.2(a)(2). However, when a defendant waives this limited right to appeal, the defendant may
appeal only if the trial court later gives its express permission. See Willis v. State, 121 S.W.3d 400,
403 (Tex. Crim. App. 2003); Monreal v. State, 99 S.W.3d 615, 622 (Tex. Crim. App. 2003). The
clerk’s record does not indicate the trial court gave appellant permission to appeal. The trial court’s
certification therefore appears to accurately reflect that this is a plea bargain case, appellant does not
have a right to appeal, and appellant waived any limited right to appeal. See Dears v. State, 154
S.W.3d 610 (Tex. Crim. App. 2005) (holding that court of appeals should review clerk’s record to
determine whether trial court’s certification is accurate).

         Appellant is hereby given notice that this appeal will be dismissed pursuant to rule 25.2(d) of
the Texas Rules of Appellate Procedure unless written consent to appeal and an amended
certification showing that appellant has the right to appeal is made part of the appellate record on or
before March 17, 2014. See TEX. R. APP. P. 25.2(d); 37.1; Daniels v. State, 110 S.W.3d 174 (Tex.
App.—San Antonio 2003, order), disp. on merits, No. 04-03-00176-CR, 2003 WL 21508347 (July 2,
2003, pet. ref’d) (not designated for publication).

        We order all appellate deadlines suspended until further order of the court. We further
order the clerk of this court to serve copies of this order on the attorneys of record and the court
reporter.



                                                         _________________________________
                                                         Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of February, 2014.



                                                         ___________________________________
                                                         Keith E. Hottle
                                                         Clerk of Court